 


114 HR 1091 IH: Fair and Transparent Stakeholder Involvement Fee Act
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1091 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2015 
Ms. Wilson of Florida introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To require the Secretary of Agriculture to use negotiated rulemaking to develop a rule about agriculture quarantine inspection, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fair and Transparent Stakeholder Involvement Fee Act. 2.Revised rulemaking authority with respect to agriculture quarantine inspection (a)Annul existing regulationsThe Secretary of Agriculture may not issue a final rule based on the proposed rule entitled User Fees for Agricultural Quarantine and Inspection Services (79 Fed. Reg. 22895; April 25, 2014) and if such final rule is issued before the date of the enactment of this Act, the final rule shall have no force or effect.   
(b)Restrictions on rulemaking authorityThe Secretary of Agriculture may not issue a final rule pursuant to section 2509(a) of the Food, Agriculture, Conservation, and Trade (FACT) Act of 1990 (21 U.S.C. 136a(a)) except in compliance with the procedures described in subchapter III of chapter 5 of title 5, United States Code.   